Citation Nr: 1713790	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  16-26 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1959 to August 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) which denied service connection for a right ankle condition.  Jurisdiction of the claims file resides with the Detroit, Michigan Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right ankle disability.  It is his contention that he injured and broke/fractured his right ankle in service, and that after service, he has continued to suffer from symptoms and additional injuries to the right ankle due to the original in-service injury.  See July 2015 statement from Veteran.  

A VA medical examination was performed in August 2015.  The VA examiner found the Veteran's current osteoarthritis of the right ankle was less likely than not incurred in or caused by the claimed in-service injury.  In support of that opinion, the examiner reviewed the Veteran's service treatment records and noted that an accident in April 1962 resulted in a fracture of the base of the 5th metatarsal, which was a bone located in the right foot, not the right ankle.  The examiner stated that, based on his service treatment records and the history reported by the Veteran during the examination, the Veteran never had a fracture of the right ankle on active duty or any other injury of the right ankle while on active duty.  The examiner further explained that a fracture of the base of the right 5th metatarsal could not have caused arthritis of the right ankle.

In reviewing the Veteran's service treatment records, the Board notes that while they do not show that he fractured his right ankle in service, they do show that when he was treated in April 1962, for the fracture to the base of his 5th metatarsal, he also presented with a twisted right ankle.  He was subsequently treated with a short leg cast.  The August 2015 VA examiner failed to address this finding in his examination report.

Additionally, the Board notes the Veteran contends in his October 2015 Notice of Disagreement that the examination was incomplete.  Specifically, the Veteran contends the VA examiner only spent 15 minutes with the Veteran upon examination and did not have copies of his x-rays.

While the Board regrets further delay in adjudicating this claim, in light of the April 1962 service treatment record reporting treatment to the Veteran's right ankle, along with the Veteran's contentions that the examination was not thorough, another VA examination and opinion is necessary prior to adjudicating this claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting that when VA undertakes to provide an examination, it must provide an adequate one).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain updated VA treatment records and private treatment records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for another medical examination to be performed for the Veteran's right ankle.  The claims file must be provided to the examiner for review.  The examiner is asked to accomplish the following:

	Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right ankle disability had onset during service, manifested within one year of separation from service, or is otherwise etiologically related to his service.  

The examiner should cite to the medical and lay evidence of record and explain the rationale for all opinions given.  In particular, the examiner must give specific consideration to and comment on the April 1962 service treatment record reporting treatment for a twisted right ankle.  The examiner should also address the buddy statements along with the Veteran's contentions of continuity of symptomology with his right ankle disability.  Finally, the examiner should also consider and discuss the October 2015 opinion by the Veteran's treating physician, Dr. T.M.K.

If the examiner cannot provide an opinion without resorting to speculation then he or she must provide a complete and thorough rationale as to why an opinion cannot be provided.

3.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted in full, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims file should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




